 Case 1:05-cr-00400-ERK Document 43 Filed 06/09/20 Page 1 of 4 PageID #: 181




June 9, 2020


Honorable Edward R. Korman
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


RE: United States v. Serge Edouard
Criminal Docket No. 05-0400 (ERK)
Reply to Judge’s Order Granting Defendant’s Application for Sentence Reduction


Dear Judge Korman:

       I am writing in response to your Order of May 21, 2020, granting Defendant’s
Application for a reduction in sentence pursuant to Amendment 782 of the Guidelines. The
Defendant, Mr. Edouard, gratefully accepts your decision to adjust his offense level to 35 and
resentence him to a term of 210 months. Mr. Edouard respectfully requests that this Court, as
part of the order resentencing the Defendant, grant an a additional reduction of the sentence
under U.S.S.G. § 5G1.3(b) to account for time spent in custody that will not be credited by the
Bureau of Prisons. Mr. Edouard elects to have this Court impose his sentence by written order.

I. Procedural History

         On April 15, 2005, Mr. Edouard was detained in the Southern District of Florida (SDFL)
on charges of Conspiracy to Import 5kg or more of Cocaine, Conspiracy to Commit Money
Laundering, and Engaging in Monetary Transactions with Criminally Derived Property of
Greater Value than $10,000. While in custody and awaiting trial in the SDFL, an indictment was
filed in EDNY and a detainer was placed against Mr. Edouard on May 20, 2005.

         Ultimately, after a jury trial in July 2005, he was found guilty on all counts. On
September 30, 2005, Mr. Edouard was sentenced to life imprisonment in the SDFL case. After
his sentencing, he was placed in a temporary detention facility awaiting his transfer to New York
to face charges in the EDNY. On November 1, 2006, he was transferred to a temporary detention
facility in Brooklyn, where he remained awaiting trial in the EDNY.

        While in custody in New York, Mr. Edouard entered into an agreement to cooperate with
the DEA and began providing substantial assistance to the DEA. He became a witness against a
violent Haitian drug trafficker which ultimately lead to a conviction, and disclosed information
that lead to the capture of two additional drug trafficking fugitives.


                        135 San Lorenzo Avenue, PH-830 • Coral Gables, FL 33146
                          Telephone: (305) 860-2562 • Facsimile: (305) 675-5841
                                         www.DavidMacey.com
 Case 1:05-cr-00400-ERK Document 43 Filed 06/09/20 Page 2 of 4 PageID #: 182



       At his initial appearance for this Court on February 25, 2008, he entered into a plea
agreement. On February 9, 2010, Mr. Edouard was sentenced in the instant case to 262 months
imprisonment. This sentence was ordered to run concurrently with the sentence imposed in the
SDFL. Only after his sentencing in EDNY was Mr. Edouard transported to the official BOP
designated facility in Allenwood, Pennsylvania, at which time both his SDFL and EDNY
sentences commenced.

        In 2018, Mr. Edouard’s SDFL sentence was reduced pursuant to a Rule 35 motion filed
by the government. While preparing for his resentencing, it was discovered that BOP was not
crediting Mr. Edouard’s EDNY sentence with any time he had spent in custody prior to his
sentence commencing. This Court is empowered to award the credit to Mr. Edouard that BOP
has denied him by proportionally reducing Mr. Edouard’s sentence by the number of months he
spent in custody prior to his sentencing.

II. Legal Standard

       Although credit determinations under § 3585(b) are the responsibility of BOP, this Court
has a duty to cure unfairness in BOP’s credit determinations by “adjusting” a defendant’s
sentence to account for time previously spent in detention for “another offense that is relevant
conduct to the instant offense.” United States Sentencing Guidelines § 5G1.3(b)(1), and
comment (n. 2 (C) and (D)); see also United States v. Gonzalez, 192 F.3d 350, 353 (2d Cir.
1999). Notably, § 5G1.3(b)(1) is mandatory, not discretionary.

         In Gonzalez, the defendant was arrested and awaiting trial on state drug charges in New
Jersey, when he was indicted on federal drug charges. See id at 352. He was transferred to
federal custody and began cooperating and testifying against other drug traffickers. See id. As a
result, he entered a plea to the federal charges and at sentencing, the government recommended a
downward departure based upon his substantial cooperation. See id. The defendant also sought
credit for the time he spent in state custody as the charges stemmed from the same criminal
conduct. See id at 353. The district court attempted to backdate the beginning of the defendant’s
sentence in order to credit him with the time he spent in state custody, which the Second Circuit
found was improper. See id. The Second Circuit held that “[t]he proper way to ensure that
Gonzalez served a total of 156 months would have been for the court to increase the downward
departure it granted him and sentence him to 129 months.” Id.

III. Discussion

                                              Presentence Credit

        Mr. Edouard spent nearly five years in federal detention prior to his sentencing, including
time for an undischarged sentence in his SDFL for the same criminal conduct for which he was
sentenced in this case, yet he will not receive credit for any of this time from the Bureau of
Prison.

       Much like the defendant in Gonzalez, Mr. Edouard entered into a plea agreement in this
case that included an agreement to cooperate with the DEA. A substantial amount of his time in
custody prior to his sentencing was spent providing highly material and fruitful assistance to the

                                                   Page 2/4
135 San Lorenzo Avenue, PH-830 · Coral Gables, FL 33146 • Telephone: (305) 860-2562 • Facsimile: (305) 675-5841
                                            www.DavidMacey.com
 Case 1:05-cr-00400-ERK Document 43 Filed 06/09/20 Page 3 of 4 PageID #: 183

government that lead to the capture and conviction of multiple drug traffickers. Most notably,
Mr. Edouard, a Haitian man, was a listed witness against Guy Philippe, a Haitian National Police
Officer turned violent coup leader turned Senator, who remains a heroic figure in Haiti. Philippe
notoriously lead a rebel army was funded by million-dollar profits from Colombian drug cartels
who he gave unrestricted access to Haiti for cocaine trafficking and carried out political
assassinations to protect these operations. Mr. Edouard was prepared to testify about his personal
experience being extorted by Philippe in exchange for his “protection.” Mr. Edouard’s
identification as a witness exposed not only him but also his love ones still living in Haiti to
imminent and extreme danger at the hands of Philippe’s co-conspirators.

                                                  COVID-19

        It should further be considered that while in detention, Mr. Edouard contracted COVID-
19 (“Coronavirus”), which the Bureau of Prisons was unable to protect him from or provide
adequate treatment to alleviate his suffering. He has experienced high fever, shortness of breath,
coughing, and fatigue. While recent medical studies show that up to 80% of Coronavirus positive
patients are asymptomatic, there is a very troubling outlook for severe cases, i.e. patients who are
symptomatic. These severe cases are starting to experience long-term physical consequences
after their initial “recovery,” including blot clots, strokes, heart attacks, lung damage, and
neurological defects.

         The Office of the Attorney General issues two Memorandums to the Bureau of Prisons as
a result of the COVID-19 pandemic – “Prioritization of Home Confinement As Appropriate in
Response to COVID-19 Pandemic,” dated March 26, 2020 and “Increasing Use of Home
Confinement at Institutions Most Affected by COVID-19,” dated April 3, 2020. Attorney
General Barr indicated he was exercising his authority under the CARES act and instructing each
facility to evaluate ALL inmates for release to home confinement notwithstanding eligibility for
same, because BOP has a “profound obligation to protect the health and safety of all inmates.” A
top consideration for release includes “a verifiable re-entry plan that that will prevent recidivism
and maximum public safety[.]”

                                           Voluntary Deportation

        Despite his medical condition, the Bureau of Prisons will not even consider Mr. Edouard
for release to home confinement because of his immigration status. However, distinctly in line
with the concerns of Attorney General Barr, Mr. Edouard has a re-entry plan that poses no threat
to public safety, nor risk of recidivism. Mr. Edouard has agreed to voluntary deportation upon
the conclusion of his sentence. Mr. Edouard’s participation as a government informant against
prominent Haitian rebel leaders effectively guarantees he will not return to a life of crime upon
his return to Haiti.

IV. Conclusion

       This Court is empowered to grant an additional reduction of Mr. Edouard’s sentence,
pursuant to § 5G1.3(b), to account for the time he spent in detention from his initial arrest in the
SDFL on April 15, 2005 until his sentences commenced on February 9, 2010. Therefore, Mr.
Edouard requests that this Court grant him a presentence credit reduction of 58 months and
sentence him to a total of 152 months in this case.

                                                   Page 3/4
135 San Lorenzo Avenue, PH-830 · Coral Gables, FL 33146 • Telephone: (305) 860-2562 • Facsimile: (305) 675-5841
                                            www.DavidMacey.com
 Case 1:05-cr-00400-ERK Document 43 Filed 06/09/20 Page 4 of 4 PageID #: 184



        Defendant, Serge Edouard, respectfully requests that this Court’s sentencing order reflect:
       An adjustment pursuant to § 5G1.3(b)(1) of 58 months for time spent in custody in the
        SDFL because this time will not be credited by the Bureau of Prisons;
       Resulting in a total sentence of 152 months;
       Which shall run concurrently with his SDFL sentence;
       And all other conditions previously imposed shall remain unchanged.

                                                             Respectfully Submitted,

                                                             By: /s/ David W. Macey
                                                             David W. Macey, Esq.
                                                             Florida Bar No. 185612
                                                             135 San Lorenzo Ave, Suite 830
                                                             Coral Gables, FL 33146
                                                             Telephone: (305) 860-2562
                                                             dm@davidmacey.com




                                                   Page 4/4
135 San Lorenzo Avenue, PH-830 · Coral Gables, FL 33146 • Telephone: (305) 860-2562 • Facsimile: (305) 675-5841
                                            www.DavidMacey.com
